DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed January 14, 2021, claims 1-3, 5-12, 14, and 15 are pending in the application.  The applicant has cancelled claims 4 and 13.  The applicant has amended claims 1, 14, and 15.

Allowable Subject Matter
3.	Claims 1 and 15 and claims 2, 3, 5-12, and 14, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a system or method for determining a hygiene compliance metric which indicates usage of hygiene equipment, as recited by the claims: 
wherein a processing entity defines one or more usage zones around the hygiene equipment; 
wherein the processing entity defines one or more opportunity zones surrounding persons or locations where hygiene consumable use is desired before or after interaction with such persons or locations; 
wherein a tag is carried by a user and a processing entity processes information on the position of the tag in relation to one of the usage zones for determining a usage instance of a piece of the distributed hygiene equipment, 
and the processing entity processes information on the position of the tag in relation to one of the opportunity zones for determining an opportunity in relation to a usage instance for, in turn, having the processing entity calculate the hygiene compliance metric based on a sequence of positions of the tag to determine for each such opportunity whether a usage instance within a time window before or after the opportunity has occurred at any of the usage zones and can be paired with the opportunity to indicate compliance with desired hygiene practice.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689